Exhibit 23.3 1927 Hillgreen Drive Katy, TX 77494 Tel:713-882-9598 www.mireandassociates.com October 18, 2012 United American Petroleum Corporation 9600 Great Hills Trail, Suite 150W Austin, TX 78759 ATTN: Mr. Michael Carey SUBJECT:UNITED AMERICAN PETROLEUM CORPORATION INDEPENDENT CONSULTANT CONSENT Mire & Associates, Inc. hereby consents to the use of its name and information from its report dated March 26, 2012, generating estimated reserves and future net revenues for United American Petroleum Corporation for the year ended December 31, 2011.This information may be used and a copy of the report may be included in United American Petroleum Corporation’s Amendment No. 2 on Form 10-K/A to the Annual Report on Form 10-K for the year ended December 31, 2011. Sincerely, Kurt Mire Petroleum Consultant 1
